OMB APPROVAL OMB Number: 3235-0570 Expires:January 31, 2014 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07148 Schwartz Investment Trust (Exact name of registrant as specified in charter) 3707 West Maple Road, Suite 100 Bloomfield Hills, Michigan (Address of principal executive offices) (Zip code) George P. Schwartz Schwartz Investment Counsel, Inc. 3707 W. Maple Road Bloomfield Hills, MI 48301 (Name and address of agent for service) Registrant's telephone number, including area code:(248) 644-8500 Date of fiscal year end: December 31, 2010 Date of reporting period: December 31, 2010 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. Shareholder Accounts c/o Ultimus Fund Solutions, LLC P.O. Box 46707 Cincinnati, OH 45246 (888) 726-0753 Corporate Offices 3707 W. Maple Road Suite 100 Bloomfield Hills, MI 48301 Schwartz Value Fund Dear Fellow Shareowner: In many respects, 2010 was a repeat of 2009. Stock prices declined in the early part of the year, as investors dealt with the European sovereign debt crisis, the “Flash Crash” in May, and pondered the strength of the economic recovery. Stocks rose markedly in the second half of the year, owing to improving economic measures, rising consumer and business confidence, an extension of President Bush’s tax-rates, and a fresh dose of monetary stimulus from the Federal Reserve. By December’s end, the major stock market indices had recorded double-digit increases for the year. For the second year in a row, small-caps were the big winners, as the smallest, most leveraged companies outperformed their larger, less leveraged counterparts. In that environment, our risk averse, value-oriented investment style contributed to the Schwartz Value Fund (the “Fund”) underperforming the major stock market indices. For longer-term periods (three years and ten years), the Fund has outperformed the major indices. Average Annual Total Returns For Periods Ended 12/31/10 1 year 3 years 10 years Schwartz Value Fund 12.0% -1.1% 6.6% Dow Jones Industrials 14.1% -1.6% 3.1% S&P 500 Index 15.1% -2.9% 1.4% Russell 1000 Index 16.1% -2.4% 1.8% Russell 2000 Index 26.9% 2.2% 6.3% Among the best performing stocks for the Fund in 2010 were several energy related holdings, as oil prices (and many other commodities) rose sharply, based on inflationary fears and the rebounding global economy. Another big winner was Signet Jewelers Ltd., the world’s largest specialty jewelry retailer with brands such as Kay Jewelers and Jared. The five stocks that performed best for the Fund during 2010 were: Rosetta Resources, Inc. Oil, Gas & Consumable Fuels +68.6% Rowan Companies, Inc. Energy Equipment & Services +68.5% Signet Jewelers, Ltd. Specialty Retail +60.9% Ensco PLC Energy Equipment & Services +47.7% Patterson-UTI Energy, Inc. Energy Equipment & Services +45.9% 1 Fund holdings that detracted from performance in 2010 included H&R Block, Inc. and Federated Investors, Inc. H&R Block’s stock price suffered as the company reported declining revenue due to the high unemployment rate and fewer customer tax returns filed. Federated, one of the country’s largest managers of money market funds, was forced to waive a portion of their management fees due to short-term interest rates near 0% for much of the year. We believe the negatives facing both companies to be temporary and continue to own both stocks, as they have significant recovery potential. The five stocks that performed worst for the Fund during 2010 were: H&R Block, Inc. Diversified Financial Services -21.5% Unico American Corporation Insurance -7.8% Federated Investors, Inc. Financials – Capital Markets -7.7% Investment Technology Group, Inc. Financials – Capital Markets -6.4% Microsoft Corporation Software -3.2% Long-time shareholders are familiar with our contrarian, value investment philosophy. We believe shares of a well-managed business, purchased at a compelling valuation and held for many years, allow the power of compounding to work in our favor. It is a time-tested method for achieving superior investment results. Contrarian investing is by nature a lonesome endeavor that requires patience and discipline, the merits of which have been demonstrated time and again. Over the past few years we have been purchasing larger capitalization companies that meet our quality standards. In our view many of our companies made solid fundamental progress in their operations and improved their financial and competitive positions in 2010, even though their share prices languished from lack of investor interest. As the new decade begins, there appears to be a good bit of speculative froth in many small and micro-cap issues, none of which we believe are represented in the Schwartz Value Fund. And we want to avoid the mistake many investors make during bull markets – to become unduly focused on return and forget about risk. Managing risk is an essential part of our investment process. As the legendary value investor Seth Klarman says, “the best investors do not target return – they focus first on risk, and only then decide whether the projected return justifies taking each particular risk.” At year end the portfolio was heavily represented by large capitalization companies that we believe are extremely high quality. In our opinion, they have deep and talented management teams, which have demonstrated good stewardship of shareholder capital by repurchasing shares and paying dividends. In addition, these companies have strong balance sheets, solid operating fundamentals, and excellent free cash flow. Current portfolio holdings with these characteristics include Cisco Systems, Inc. (networking and communication equipment), Dell, Inc. (computer hardware & services), Exxon Mobil Corporation (energy), Hewlett-Packard Company (computer hardware & services), Johnson & Johnson (pharmaceuticals), Wal-Mart Stores, Inc. (retailing), and Microsoft Corporation (PC software & services). The world’s largest software company, Microsoft dominates personal and corporate PC markets around the globe with its Windows and Office products. The company generates nearly $70 billion in revenue annually, $20 billion in profits, has an annual R&D budget of $9 billion, and has a fortress-like balance sheet with $40 billion in cash, and low debt. Like many large-cap, high quality companies, its stock price has languished in recent years. Like many of our portfolio holdings, we believe Microsoft is a low risk, attractively priced issue that will 2 provide excellent long-term appreciation. We believe the risk in the portfolio is low and the upside potential is significant. Thanks for being a shareholder of the Schwartz Value Fund. With best regards, George P. Schwartz, CFA Timothy S. Schwartz, CFA Co-Portfolio Manager Co-Portfolio Manager January 31, 2011 Past performance is not predictive of future performance. Investment results and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Performance data, current to the most recent month end, are available by calling the Fund at 1-888-726-0753. An investor should consider the investment objectives, risks, charges and expenses of the Fund carefully before investing. The Fund’s prospectus contains this and other important information. To obtain a copy of the prospectus please visit our website at www.schwartzvaluefund.com or call 1-888-726-0753 and a copy will be sent to you free of charge. Please read the prospectus carefully before you invest. The Letter to Shareholders seeks to describe some of the Adviser’s current opinions and views of the financial markets. Although the Adviser believes it has a reasonable basis for any opinions or views expressed, actual results may differ, sometimes significantly so, from those expected or expressed. 3 SCHWARTZ VALUE FUND PERFORMANCE (Unaudited) Comparisonof the Change in Value of a $10,000 Investment in the Schwartz Value Fund, the Russell 1000 Index and the Russell 2000 Index (a) The returns shown do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. (b) Prior to December 31, 2010, the Russell 2000 Index was used as the Fund’s primary benchmark. The Russell 2000 Index measures the performance of the small-cap segment of the U.S. equity universe. The Fund’s focus has evolved to include mostly large-cap companies. Therefore, the Fund’s managers believe the Russell 1000 Index, an index that measures the performance of the large-cap segment of the U.S. equity universe, is a more representative index for comparison purposes. Expense Ratio information as of: Year Ended 12-31-09 (as disclosed in April 30, 2010 prospectus) Year Ended 12-31-10 1.53% 1.43% This report is for the information of shareholders, but it may also be used as sales literature when preceded or accompanied by a current prospectus, which gives details about charges, expenses, investment objectives and operating policies of the Fund. The Fund is distributed by Ultimus Fund Distributors, LLC. 4 SCHWARTZ VALUE FUND ANNUAL TOTAL RATES OF RETURN COMPARISON WITH MAJOR INDICES (Unaudited) SCHWARTZ VALUE FUND(a) RUSSELL INDEX RUSSELL INDEX NASDAQ COMPOSITE(b) VALUE LINE COMPOSITE(b) S&P 500 INDEX 11.1% 4.8% -7.3% -11.2% -8.4% 6.1% 21.7% 32.3% 31.1% 31.4% 20.7% 31.6% 16.4% 17.9% 5.7% 7.4% 5.0% 18.7% -0.6% 2.9% -8.8% -5.3% -10.6% 5.3% 23.1% 17.3% 24.9% 15.4% 15.4% 16.8% 8.3% 30.4% 16.2% 19.3% 11.2% 31.6% -5.3% -4.2% -19.5% -17.8% -24.3% -3.2% 32.0% 33.0% 46.1% 56.8% 27.2% 30.4% 22.7% 8.9% 18.4% 15.5% 7.0% 7.6% 20.5% 10.2% 18.9% 14.7% 10.7% 10.1% -6.8% 0.4% -1.8% -3.2% -6.0% 1.3% 16.9% 37.8% 28.4% 39.9% 19.3% 37.5% 18.3% 22.5% 16.5% 22.7% 13.4% 22.9% 28.0% 32.9% 22.4% 21.6% 21.1% 33.4% -10.4% 27.0% -2.5% 39.6% -3.8% 28.6% -2.5% 20.9% 21.3% 85.6% -1.4% 21.0% 9.3% -7.8% -3.0% -39.3% -8.7% -9.1% 28.1% -12.5% 2.5% -21.0% -6.1% -11.9% -14.9% -21.7% -20.5% -31.5% -28.6% -22.1% 39.3% 29.9% 47.3% 50.0% 37.4% 28.7% 22.6% 11.4% 18.3% 8.6% 11.5% 10.9% 3.8% 6.3% 4.6% 1.4% 2.0% 4.9% 14.3% 15.5% 18.4% 9.5% 11.0% 15.8% -11.1% 5.8% -1.6% 9.8% -3.8% 5.5% -35.9% -37.6% -33.8% -40.5% -48.7% -37.0% 34.8% 28.4% 27.2% 43.9% 36.8% 26.5% 12.0% 16.1% 26.9% 16.9% 20.5% 15.1% AVERAGE ANNUAL TOTAL RETURNS As of December 31, 2010 (Unaudited) SCHWARTZ VALUE FUND(a) RUSSELL INDEX RUSSELL INDEX NASDAQ COMPOSITE(b) VALUE LINE COMPOSITE(b) S&P 500 INDEX 3 Years -1.1% -2.4% 2.2% 0.0% -5.4% -2.9% 5 Years -0.4% 2.6% 4.5% 3.8% -2.0% 2.3% 10 Years 6.6% 1.8% 6.3% 0.7% -0.6% 1.4% 27 Years 9.5% 10.6% 9.2% 8.7% 2.4% 10.5% (a) Schwartz Value Fund’s performance combines the performance of the Fund since its commencement of operations as a registered investment company on July 20, 1993, and the performance of RCM Partners Limited Partnership for periods prior thereto. (b) Excluding dividends. 5 SCHWARTZ VALUE FUND TEN LARGEST EQUITY HOLDINGS December 31, 2010 (Unaudited) Shares Company Market Value % of Net Assets Exxon Mobil Corporation $ 6.5% Microsoft Corporation 4.8% Unico American Corporation 4.7% Nintendo Company Ltd. - ADR 4.6% Johnson & Johnson 4.4% SPDR Gold Trust 3.9% Sysco Corporation 3.8% Dell, Inc. 3.6% Accenture PLC - Class A 3.4% 10 Berkshire Hathaway, Inc. - Class A 3.4% ASSET ALLOCATION (Unaudited) Sector % of Net Assets Consumer Discretionary 4.7% Consumer Staples 8.5% Energy 20.4% Financials 23.8% Health Care 6.9% Information Technology 18.3% Telecommunication Services 1.0% Exchange-Traded Funds 5.2% Cash Equivalents, Other Assets and Liabilities 11.2% 100.0% 6 SCHWARTZ VALUE FUND SCHEDULE OF INVESTMENTS December 31, 2010 COMMON STOCKS — 83.6% Shares Market Value Consumer Discretionary — 4.7% Diversified Consumer Services — 0.1% Strayer Education, Inc. $ Leisure Equipment & Products — 4.6% Nintendo Company Ltd. - ADR Consumer Staples — 8.5% Food & Staples Retailing — 6.8% Sysco Corporation Wal-Mart Stores, Inc. Food Products — 1.7% Nestlé S.A. - ADR Energy — 20.4% Energy Equipment & Services — 8.7% Atwood Oceanics, Inc. * Ensco PLC - ADR Nabors Industries Ltd. * Patterson-UTI Energy, Inc. Rowan Companies, Inc. * Schlumberger Limited Oil, Gas & Consumable Fuels — 11.7% BP PLC - ADR Exxon Mobil Corporation Range Resources Corporation Southwestern Energy Company * Financials — 23.8% Capital Markets — 2.2% Federated Investors, Inc. - Class B Diversified Financial Services — 8.2% H&R Block, Inc. MasterCard, Inc. - Class A PICO Holdings, Inc. * Western Union Company (The) Insurance — 13.4% Alleghany Corporation * Berkshire Hathaway, Inc. - Class A * 10 Chubb Corporation (The) 7 SCHWARTZ VALUE FUND SCHEDULE OF INVESTMENTS (continued) COMMON STOCKS — 83.6% (Continued) Shares Market Value Financials — 23.8% (Continued) Insurance — 13.4% (Continued) Unico American Corporation $ Health Care — 6.9% Pharmaceuticals — 6.9% Johnson & Johnson Pfizer, Inc. Information Technology — 18.3% Communications Equipment — 1.0% Cisco Systems, Inc. * Computers & Peripherals — 6.9% Dell, Inc. * Hewlett-Packard Company Electronic Equipment, Instruments & Components — 2.2% Ingram Micro, Inc. - Class A * IT Services — 3.4% Accenture PLC - Class A Software — 4.8% Microsoft Corporation Telecommunication Services — 1.0% Diversified Telecommunication Services — 1.0% Verizon Communications, Inc. Total Common Stocks (Cost $23,920,378) $ EXCHANGE-TRADED FUNDS — 5.2% Shares Market Value iShares Barclays TIPS Bond Fund $ SPDR Gold Trust * Total Exchange-Traded Funds (Cost $1,347,153) $ 8 SCHWARTZ VALUE FUND SCHEDULE OF INVESTMENTS (continued) OPEN-END FUNDS — 0.0% Shares Market Value Sequoia Fund (Cost $8,028) 62 $ MONEY MARKET FUNDS — 11.4% Shares Market Value Federated Government Obligations Tax-Managed Fund - Institutional Shares, 0.01% (a) $ Federated Treasury Obligations Fund - Institutional Shares, 0.01% (a) Federated U.S. Treasury Cash Reserve Fund - Institutional Shares, 0.01% (a) Total Money Market Funds (Cost $4,020,942) $ Total Investments at Market Value — 100.2% (Cost $29,296,501) $ Liabilities in Excess of Other Assets — (0.2%) ) Net Assets — 100.0% $ ADR - American Depositary Receipt. * Non-income producing security. (a) The rate shown is the 7-day effective yield as of December 31, 2010. See notes to financial statements. 9 SCHWARTZ VALUE FUND STATEMENT OF ASSETS AND LIABILITIES December 31, 2010 ASSETS Investments, at market value (cost of $29,296,501) (Note 1) $ Receivable for capital shares sold Dividends receivable Other assets TOTAL ASSETS LIABILITIES Payable for capital shares redeemed 27 Payable to adviser (Note 2) Payable to administrator (Note 2) Other accrued expenses TOTAL LIABILITIES NET ASSETS $ NET ASSETS CONSIST OF: Paid-in capital $ Undistributed net investment income 16 Accumulated net realized losses from security transactions ) Net unrealized appreciation on investments NET ASSETS $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, offering price and redemption price per share $ See notes to financial statements. 10 SCHWARTZ VALUE FUND STATEMENT OF OPERATIONS For the Year Ended December 31, 2010 INVESTMENT INCOME Dividends (Net of foreign tax of $3,590) $ EXPENSES Investment advisory fees (Note 2) Administration, accounting and transfer agent fees (Note 2) Trustees’ fees and expenses Legal and audit fees Registration fees Custodian and bank service fees Printing of shareholder reports Postage and supplies Insurance expense Compliance service fees and expenses (Note 2) Other expenses TOTAL EXPENSES NET INVESTMENT INCOME REALIZED AND UNREALIZED GAINS/(LOSSES) ON INVESTMENTS Net realized gains from security transactions Net change in unrealized appreciation/depreciation on investments ) NET REALIZED AND UNREALIZED GAINS ON INVESTMENTS NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ See notes to financial statements. 11 SCHWARTZ VALUE FUND STATEMENTS OF CHANGES IN NET ASSETS Year Ended December 31, Year Ended December 31, FROM OPERATIONS Net investment income/(loss) $ $ ) Net realized gains/(losses) from security transactions ) Net change in unrealized appreciation/ depreciation on investments ) Net increase in net assets resulting from operations FROM DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) — FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Reinvestment of distributions to shareholders — Payments for shares redeemed ) ) Net decrease in net assets from capital share transactions ) ) TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of year End of year $ $ UNDISTRIBUTED NET INVESTMENT INCOME $
